Citation Nr: 1202925	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss.  

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from June 1948 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Subsequently, this matter was remanded for further development in a September 2011 Board decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral sensorineural hearing loss is likely related to service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (hereinafter the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claims for bilateral sensorineural hearing loss and tinnitus, without detriment to his due process rights.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran claims service connection for bilateral sensorineural hearing loss and for tinnitus.  In his written submissions he contends that he suffered acoustic trauma while in service during the Korean War when he served on a gun crew aboard a Navy destroyer handling shells for 40 mm guns.  Despite a request made at the time, the Veteran claims that he was denied a proper hearing examination when he was discharged in April 1951.  He also asserts that he has experienced hearing loss and ringing in his ears since discharge from service.  In addition, he claims that within four years after his discharge he underwent a private "wire loop" operation on each ear by Dr. H.P.H., a private ear specialist.  He claimed that Dr. H.P.H. used a plastic loop in his procedure on the Veteran's right ear and, six months later, used a wire loop in the procedure on his left ear.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

Service personnel records show that the Veteran was a fireman in the Navy.  They also show that in June 1950 he was transferred to the USS JOHN A. BOLE (DD-755) and was assigned the next month as a fireman and engineering hand on board this ship.  His DD Form 215 does not reflect combat awards or decorations, but shows he received the Korean Service Medal, the Korean Presidential Unit Citation, the National Defense Service Medal, and the United Nations Medal.

Service treatment records are negative for any indication of hearing loss or tinnitus.  His April 1951 discharge examination lacked audiogram findings, but did reflect a normal score of 15/15 on the whisper test.  

Post-service, VA treatment records dated from October 1999 to May 2004 and from May 2006 to July 2006 show occasional hearing evaluations and hearing aid repairs in the audiology clinic.  

In May 2004, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
66
78
70
82
LEFT
       58
62
62
68
70

Speech recognition scores on the Maryland CNC Word List were 56 percent for the right ear and 68 percent for the left ear.

Audiogram findings in a May 2006 VA clinic visit, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
85
n/a
85
LEFT
       65
70
70
n/a
75

Speech recognition scores on the Maryland CNC Word List were 48 percent for the right ear and 24 percent for the left ear.  The VA audiologist noted a noticeable decrease in word recognition ability bilaterally since the May 2004 visit.

In May 2006 signed statements the Veteran indicated that Dr. H.P.H., the private doctor who performed the "wire loop" ear surgeries during the 1950s in a St. Louis, Missouri, hospital had died.  He no longer remembered the name of the hospital and was sure the medical records would not be available.  However, he had earlier submitted into the record a copy of an August 2003 weekly publication from the University of Southern California Health Sciences Campus.  In an article concerning Dr. H.P.H., it was noted that the physician had perfected the wire loop technique.  This was described as a procedure to correct a common hearing problem in which the three bones of the inner ear become calcified and stick together.  Surgical insertion of a wire loop into the middle ear was said to allow for the transmission of sound from the middle ear to the inner ear.  The article also noted that Dr. H.P.H. had performed this type of surgery on thousands of hearing impaired patients.  

The Veteran underwent a VA examination in October 2006.  He told the VA examiner that he had difficulty understanding speech with background noise, could not hear the television, and could not understand people in Sunday school classes.  He said that during military service he was exposed to "banging" sounds, engine room noise, and gunfire.  He also said that post-service he was employed as a carpenter for 40 years and that while he hunted for recreation, he primarily used a bow and arrow.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
85
90
90
LEFT
       70
75
75
80
80

Speech recognition scores on the Maryland CNC Word List were 54 percent in the Veteran's right ear and 22 percent in his left ear.  The VA examiner noted that the Veteran had severe bilateral hearing loss and bilateral constant tinnitus, but declined to proffer a medical opinion on whether either the Veteran's current hearing loss or tinnitus were related to the Veteran's period of military service.  The VA examiner stated that there was insufficient evidence available in order to render an opinion without resorting to mere speculation.  

The Veteran's representative requested a remand for further development because the VA examiner did not consider the Veteran's lay evidence that after service he underwent "wire loop" ear surgery in the 1950s.  The Board also noted in its subsequent remand that the VA examiner did not report whether there was any current evidence that the Veteran had undergone "wire loop" surgery years before.  In addition, the examiner reported that the Veteran served on a "floating dry dock" and worked as a pipefitter in service, but there was no notation of the Veteran's reported service aboard a Navy destroyer shelling coastal emplacements during a time of war.  

On remand, the Veteran underwent a VA examination in October 2011.  He told the examiner that in service he was a pipe fitter and gun handler during combat service off Korea.  He reported noise exposure in service (i.e., 40 mm, 5 in., and 30-caliber guns) and occupational noise exposure over 40 years as a carpenter.  He denied any recreational noise exposure.  He also reported bilateral stapedectomies in 1954 or 1955.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
     105
95
     100
     105
     100

Speech recognition scores on the Maryland CNC Word List were 12 percent in the right ear and 8 percent in the Veteran's left ear.  Diagnosis was sensorineural hearing loss in both ears and subjective recurrent tinnitus.  

The VA examiner again declined to render a medical opinion.  He stated that the Veteran's hearing acuity was within normal limits at enlistment and discharge according to the whispered voice tests.  In the absence of evidence of tinnitus during service or of audiograms during service or within one year of discharge, the examiner found there was insufficient information with which to render opinions on the etiology of hearing loss and tinnitus without resorting to speculation.  

Although the Board had requested on remand an opinion on whether there was any evidence in either ear of the Veteran's reported "wire loop" surgery in the 1950s, the VA examiner reported that there was insufficient evidence available to render an opinion as to "wire loop" surgery during service.  The VA examiner also failed to report whether there was any evidence of such surgery in either the left or the right ear.  The VA examiner stated that there was no evidence of "wire loop" surgery during service or within one year of discharge.  

In October 2011, the Veteran also submitted signed correspondence from family members in support of his claims.  His sister R.K.B. stated that she remembered that her brother had difficulty hearing when he returned from service in 1951 and shortly thereafter had ear surgery to improve his hearing.  Another sister, a brother, and a sister-in-law also wrote that the Veteran's hearing appeared to be impaired after his discharge from service.  His sister N.K.F. stated that the Veteran had told her many years ago that his hearing problem happened because of the noise from the guns on board ship during service and that at the time he only had cotton balls to put in his ears.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral sensorineural hearing loss and tinnitus are due to service and, thus, service connection is warranted for both claims.  Initially, the Board notes that the Veteran has been diagnosed with current tinnitus and bilateral hearing loss pursuant to the provisions of 38 C.F.R. § 3.385 in the October 2006 and October 2011 VA examinations.  The May 2004 and May 2006 VA audiograms noted above also show bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any documented hearing loss or tinnitus disorders during service.  However, the Board finds that the Veteran's lay evidence of exposure to loud noise during service from working on a gun crew on a Navy destroyer during the Korean War and his proximity to the ship's 40 mm gunfire is competent and credible evidence to show in-service occurrence of acoustic trauma.  His service activities on board ship as a fireman and member of a gun crew, and his proximity to naval ship gunfire during a time of war, are capable of lay observation and are consistent with his duties.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

After reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus disorders are the result of noise exposure during service.  While the examiner who conducted the VA audiological examinations in 2006 and 2011 stated that he could not provide an etiology opinion for either claim without resorting to speculation, the Veteran has consistently maintained that his hearing loss and tinnitus were at least as likely as not due to service.  The Veteran has noted that his hearing difficulties developed soon after his Navy service during the Korean War and that he needed "wire loop" surgery on both ears to correct hearing deficiencies within three or four years of discharge from service.  Lay statements from several family members tend to corroborate the Veteran's assertion that he had trouble hearing soon after discharge and sought surgical intervention.  

The Board also notes that when it remanded these claims for an adequate VA examination the RO scheduled an audiological examination with the same examiner who had concluded in October 2006 that he could not provide any medical opinion in this case.  The examiner claimed he could not do so because the record does not contain audiograms at enlistment, discharge or within one year of discharge.  However, service connection for hearing loss cannot be denied solely because there was no evidence of this disorder during active duty.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.304(d) (noting that service connection can be granted for disease diagnosed after discharge).  In addition, the VA examiner misinterpreted the Board's directions concerning obtaining evidence of post-service "wire loop" surgery in each ear and instead provided an explanation that he found no evidence of "wire loop" surgery during service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss and tinnitus are related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of these claims and to produce evidence on past "wire loop" surgeries.  In fact, as noted above, the Board remanded this case in September 2011 to resolve the inadequacy of the October 2006 examination and opinion.  However, for reasons not explained in the record, the task of reexamination was given to the same audiologist who had declined to proffer an opinion in October 2006.  Moreover, this VA examiner also failed to report on reexamination, as the Board had requested in its September 2011 instructions, whether there was any physical evidence in either ear of the Veteran's "wire loop" ear surgery in the 1950s.  Thus, the Board now believes that further development of these claims would be futile.  

The Board finds that under the circumstances of this case, the written contentions of the Veteran, in combination with the corroborating service personnel records, lay statements of family members, and the submitted article about "wire loop" surgery pioneered by Dr. H.P.H., are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current bilateral hearing loss and service and between his tinnitus disorder and his period of active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his hearing loss and military service and his tinnitus and military service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for both the Veteran's hearing loss disability and his tinnitus disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for these claims, the claims for service connection for bilateral sensorineural hearing loss and tinnitus are granted.  





(CONTINUED ON THE FOLLOWING PAGE)








ORDER

Service connection for bilateral sensorineural hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


